DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 19-23, 25-28, 30-34 and 36-38 (renumbered as claims 1-17) are allowed.

Reasons for Allowance
2.	Independent claims 19, 25 and 31 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	sending capability information to the at least one second device, the capability information indication information related to a multi-TA capability of the first device, and the multi-TA capability comprising a capability that the first device can use the at least two pieces of TA information to perform transmissions using the at least two beams on the same carrier	”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 19 (same is true for claims 25 and 31) are not taught nor suggested by prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474  
                                                                                                                                                                                                      /MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474